Case 2:19-cv-09628-MCS-AGR Document 104-2 Filed 06/10/21 Page 1 of 2 Page ID #:711




 1
     Eric Olson #37630
     Baker, Olson, LeCroy & Danielian
 2   100 W. Broadway #990
     Glendale, CA 91210
 3
     Tel: 818 502 5600
 4   Fax: 818 241 2653
     Email:      eoesq@boldlaw.com
 5

 6   ATTORNEYS FOR CHARLES L.
     LeCROY III as Successor Guardian ad Litem of M.S.
 7

 8

 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11

12   RELIASTAR LIFE INSURANCE                 )   NO. 2.19-CV-09628-MCS-AGRx
                                              )
13
     COMPANY                                  )
                   Plaintiff,                     [proposed] ORDER ON MOTION BY
                                              )
14   vs.                                      )   CHARLES L. LeCROY III AS GAL OF
                                              )   M.S. TO STAY PROCEEDINGS TO
15   M.S. a minor by and through her          )   PROTECT 5TH AMENDMENT RIGHTS
     guardian CHARLES L. LeCROY III,          )
16                                            )   OF M.S.;
     VAHE SAROYAN, MIHRAN                     )
17   PAPAZIAN, DOES 1-10,                     )   Hearing:   July 12, 2021
                                              )
                       Defendants.            )   Time:       9:00 am
18
                                              )   Courtroom: 7C
19                                            )               350 W. First St
                                              )               Los Angeles, CA
20
                                                  Hon. Mark C. Scarsi
21

22

23

24
           Upon the Motion of Charles L. LeCroy III, Guardian ad Litem of M.S. and
25
     good cause appearing
26
     IT IS ORDERED that further proceedings in the within case are stayed pending
27
     the resolution of Los Angeles Police Department Case No. 211606525 in order
28




      [proposed]ORDER ON MOTION BY CHARLES L. LeCROY AS GAL OF M.S. TO STAY PROCEEDINGS TO

                             PROTECT 5TH AMENDMENT RIGHTS OF M.S. 1
Case 2:19-cv-09628-MCS-AGR Document 104-2 Filed 06/10/21 Page 2 of 2 Page ID #:712




 1   to protect the 5th Amendment rights of the minor, M.S.
 2

 3   dated: July__, 2021
 4

 5

 6   __________________________
 7   United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




      [proposed]ORDER ON MOTION BY CHARLES L. LeCROY AS GAL OF M.S. TO STAY PROCEEDINGS TO

                             PROTECT 5TH AMENDMENT RIGHTS OF M.S. 2
